EXHIBIT 10.17 THIRD MODIFICATION TO LOAN AND SECURITY AGREEMENT among THE PRIVATEBANK AND TRUST COMPANY Bank LIFEWAY FOODS, INC., FRESH MADE, INC., HELIOS NUTRITION LIMITED, PRIDE OF MAIN STREET DAIRY, LLC, AND STARFRUIT, LLC Borrowers THIRD MODIFICATION TO LOAN AND SECURITY AGREEMENT THIS THIRD MODIFICATION TO LOAN AND SECURITY AGREEMENT (“Third Modification”) is made as of the 6th day of February, 2010 (the “Effective Date”) is executed by and among THE PRIVATEBANK AND TRUST COMPANY (“Bank”), LIFEWAY FOODS, INC., an Illinois corporation, FRESH MADE, INC., a Pennsylvania corporation, HELIOS NUTRITION LIMITED, a Minnesota corporation, PRIDE OF MAIN STREET DAIRY, LLC, a Minnesota limited liability company, and STARFRUIT, LLC, an Illinois limited liability company (“Borrowers”). W I T N E S S E T H: WHEREAS, Bank and Borrowers previously entered into a Loan and Security Agreement dated February 6, 2009, as amended by that certain First Modification to Loan and Security Agreement dated as of August 13, 2009, and by that certain Second Modification Agreement dated November 12, 2009 (as modified, the “Loan Agreement”), pursuant to which Bank made available to Borrowers a credit facility. WHEREAS, Bank and Borrowers desire to amend the Loan Agreement to, among other things, extend the maturity of the Revolving Loan to February 6, 2011 and decrease the Borrowers’ Revolving Loan Commitment to $4,000,000. NOW, THEREFORE, in consideration of the terms and conditions contained herein, and of any extension of credit heretofore, now or hereafter made by Bank to Borrowers, the parties hereto hereby agree as follows: 1.
